        Case 2:21-cv-00665-JDP Document 4 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY MAESTAS,                                    Case No. 2:21-cv-00665-JDP (PC)
12                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO
                                                        SUBMIT A COMPLETE IN FORMA
13           v.                                         PAUPERIS APPLICATION AND INMATE
                                                        TRUST ACCOUNT STATEMENT
14    SAC. COUNTY JAIL, et al.,
15                       Defendants.
16

17          Plaintiff, a county inmate proceeding without counsel, has filed a civil rights action under

18   42 U.S.C. § 1983 and a request for leave to proceed in forma pauperis under 28 U.S.C. § 1915.

19   The certificate portion of the request, which must be completed by plaintiff’s institution of

20   incarceration, has not been completed, and plaintiff has not filed a certified copy of his inmate

21   trust account statement for the six-month period immediately preceding the filing of the

22   complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to submit a

23   completed in forma pauperis application and a certified copy in support of his application.

24          In accordance with the above, it is hereby ORDERED that:

25          1. Plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is denied without

26   prejudice.

27          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

28   Forma Pauperis By a Prisoner.
                                                       1
        Case 2:21-cv-00665-JDP Document 4 Filed 04/19/21 Page 2 of 2


 1            3. Plaintiff shall submit, within thirty days from the date of this order, a completed

 2   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

 3   of Court.

 4            4. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 5   his inmate trust account statement for the six-month period immediately preceding the filing of

 6   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 7   this action be dismissed without prejudice.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      April 19, 2021
11                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
